[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: APPLICATION FOR TEMPORARY INJUNCTION
The court finds that the officials of the Town of Fairfield honestly exercised their discretion when they determined that Standard Demolition Services, Inc., rather than Industrial Wrecking Demolition, Inc., was the lowest responsible bidder for the demolition, abatement and soil remediation work at McKinley School. The town officials acted in good faith and accorded all bidders just consideration. No evidence was presented that would indicate fraud, corruption or favoritism influenced the conduct of the bidding officials. The application for a temporary injunction is denied.
THIM, J.